DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s response to election submitted on February 01, 2022.  In virtue of this response, claims 1-9 are now pending in the instant application.
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on February 01, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/6/2020, 7/26/2020, 1/4/2021, 3/15/2021, 8/6/2021 and 11/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 2012/0160809) in view of Collins et al. (US 2018/0374684).
With respect to claim 1, Ishibashi discloses in figure 1 a plasma device, comprising a coaxial waveguide (31, e.g., a coaxial waveguide) having an inner conductor (32, e.g., an inner 

    PNG
    media_image1.png
    724
    789
    media_image1.png
    Greyscale


Collins discloses in figure 1 a plasma device comprising a plurality of rods (120) having a conductor (310) and a dielectric (320) enclosing the conductor with a second gap (330) provided between the dielectric (see figure 3A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ishibashi with a rod feature as taught by Collins for the purpose of improving the plasma power coupling efficiency and reducing the plasma region size of a workpiece thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Collins (see paragraph 0021).

    PNG
    media_image2.png
    436
    642
    media_image2.png
    Greyscale


With respect to claim 6, the combination of Ishibashi and Collins disclose that wherein the stub is provided in plurality (figure 4 of Ishibashi shows a plurality of stubs 51).
With respect to claim 7, the combination of Ishibashi and Collins disclose that wherein a plurality of the stubs encloses the inner conductor in plan view (see figure 4 of Ishibashi).
With respect to claim 8, the combination of Ishibashi and Collins disclose that wherein the stub is column-shaped or prism-shaped (figure 4 of Ishibashi shows a column shape of the stub 51).
With respect to claim 9, the combination of Ishibashi and Collins disclose that wherein a surface of the stub that faces the inner conductor has the same shape as the surface shape of the inner conductor (see figure 4 of Ishibashi).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Ishii et al. – US 5,698,036
Prior art Ueda et al. – US 2010/0075066


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 17, 2022